Exhibit 10.1
VERMILLION, INC.
SEVERANCE AGREEMENT
     SEVERANCE AGREEMENT (“Agreement”) made this ___day of ___, 2008 (the
“Effective Date”), between Vermillion, Inc. (“Company”) and [     ]
(“Executive,” and together with the Company, the “Parties”).
     WHEREAS, Executive is a key executive of the Company and the Company’s
Board of Directors (the “Board”), or a duly-authorized committee thereof, has
determined that it is in the best interests of the Company to encourage
Executive’s continued employment with, and dedication to, the Company in the
face of potentially distracting circumstances arising from the possibility of a
future, though presently unanticipated, “Change in Control” (as defined below),
or upon a termination without “Cause” (as defined below) or for “Good Reason”
(as defined below);
     NOW, THEREFORE, the Parties agree as follows:
     1. Term. The term of this Agreement shall be for a period commencing on the
Effective Date and ending on the earlier of (a) the date twelve (12) months
after the Effective Date, including any extensions provided for herein, and
(b) the date of Executive’s “Separation from Service” (as defined in
Section 2(e)) for any reason. If Executive has not incurred a Separation from
Service before the date determined by Section 1(a) hereof, this Agreement shall
be automatically renewed for one additional year on such date, and each annual
anniversary thereof to follow, unless the Company gives contrary written notice
to Executive at least thirty (30) days before any such renewal date. References
herein to the term of this Agreement shall include the initial term and any
additional years for which this Agreement is renewed.
     2. Definitions. For purposes of this Agreement, the terms below that begin
with initial capital letters within this Agreement shall have the specially
defined meanings set forth below (unless the context clearly indicates a
different meaning).
          (a) “Cause” means termination of employment by reason of Executive’s:
               (i) material breach of this Agreement, the Proprietary
Information and Inventions Agreement (the “PIIA”), or any other confidentiality,
invention assignment or similar agreement with the Company;
               (ii) repeated negligence in the performance of Executive’s duties
or nonperformance or misperformance of such duties that in the good faith
judgment of the Company’s Board of Directors adversely affects the operations or
reputation of the Company;
               (iii) refusal to abide by or comply with the good faith
directives of the Company’s CEO or Board of Directors or the Company’s standard
policies and procedures, which actions continue for a period of at least ten
(10) days after written notice from the Company;

1



--------------------------------------------------------------------------------



 



               (iv) violation or breach of the Company’s Code of Ethics,
Financial Information Integrity Policy, Insider Trading Compliance Program, or
any other similar code or policy adopted by the Company and generally applicable
to the Company’s employees, as then in effect;
               (v) willful dishonesty, fraud, or misappropriation of funds or
property with respect to the business or affairs of the Company;
               (vi) conviction by or entry of a plea of guilty or nolo
contendere, in a court of competent and final jurisdiction, which constitutes a
felony in the jurisdiction involved; or
               (vii) abuse of alcohol or drugs (legal or illegal) that in the
Board of Director’s reasonable judgment, materially impairs Executive’s ability
to perform Executive’s duties.
          (b) “Change in Control” means:
               (i) after the date hereof, any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company’s
then outstanding voting securities; or
               (ii) the date of the consummation of a merger or consolidation of
the Company with any other corporation or entity that has been approved by the
stockholders of the Company, other than a merger or consolidation that would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent more than fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
               (iii) the date of the consummation of the sale or disposition of
all or substantially all of the Company’s assets.
          (c) “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the rules and regulations promulgated thereunder.
          (d) “Good Reason” means the occurrence of any one or more of the
following events, without Executive’s consent, which continues uncured for a
period of not less than thirty (30)) days following written notice given by
Executive to the Company within thirty (30) days following the occurrence of
such event:
               (i) a material and adverse change in Executive’s title or duties,
including a change in reporting relationship; or

2



--------------------------------------------------------------------------------



 



               (ii) the Company requiring Executive to relocate to a location
that is more than fifty (50) miles away from Executive’s current principal
location in Fremont, California.
In addition, Executive must actually terminate Executive’s employment with the
Company within two years following the initial existence of the condition
described above in (i) or (ii) giving rise to Good Reason.
          (e) “Separation from Service” or “Separates from Service” shall mean
Executive’s termination of employment, as determined in accordance with Treas.
Reg. § 1.409A-1(h). Executive shall be considered to have experienced a
termination of employment when the facts and circumstances indicate that
Executive and the Company reasonably anticipate that either (i) no further
services will be performed for the Company after a certain date, or (ii) that
the level of bona fide services Executive will perform for the Company after
such date (whether as an employee or as an independent contractor) will
permanently decrease to no more than twenty percent (20%) of the average level
of bona fide services performed by Executive (whether as an employee or
independent contractor) over the immediately preceding thirty-six (36) month
period (or the full period of services to the Company if Executive has been
providing services to the Company for less than thirty six (36) months). If
Executive is on military leave, sick leave, or other bona fide leave of absence,
the employment relationship between Executive and the Company shall be treated
as continuing intact, provided that the period of such leave does not exceed six
months, or if longer, so long as Executive retains a right to reemployment with
the Company under an applicable statute or by contract. If the period of a
military leave, sick leave, or other bona fide leave of absence exceeds six
months and Executive does not retain a right to reemployment under an applicable
statute or by contract, the employment relationship shall be considered to be
terminated for purposes of this Agreement as of the first day immediately
following the end of such six-month period. In applying the provisions of this
paragraph, a leave of absence shall be considered a bona fide leave of absence
only if there is a reasonable expectation that Executive will return to perform
services for the Company.
     3. Severance Benefits and Conditions.
          (a) Termination without Cause or for Good Reason. In the event the
Company terminates Executive’s employment for reasons other than for Cause or
for Good Reason, and provided that Executive signs and does not revoke a
standard release of all claims against the Company, in a form reasonably
satisfactory to the Company, and does not breach any material surviving
provision of this Agreement or the PIIA, Executive shall receive, subject to
Section 5:
               (i) continued payment of Executive’s base salary, as then in
effect, payable over a period of [          ] months following the date of
termination (the “Severance Period”), to be paid periodically in accordance with
the Company’s standard payroll practices;
               (ii) immediate, accelerated vesting of twenty four (24) months of
any options previously granted by the Company to Executive; and

3



--------------------------------------------------------------------------------



 



               (iii) continuation of Company health and dental benefits through
COBRA premiums paid by the Company directly to the COBRA administrator during
the Severance Period; provided, however, that such premium payments shall cease
prior to the end of the Severance Period if Executive commences other employment
and receives reasonably comparable or greater health and dental benefits.
     Executive will not be eligible for any salary, bonus, vesting of stock
options or other benefits not described above after termination of employment,
except as may be required by law.
          (b) Termination after Change in Control. If Executive’s employment is
terminated by the Company for reasons other than for Cause or by Executive for
Good Reason within the twelve (12) month period following a Change in Control,
then, in addition to the severance obligations due to Executive under Section 3
above, one-hundred percent (100%) of any then-unvested shares under Company
stock options then held by Executive will vest upon the date of such
termination.
     4. Employment, Confidential Information and Invention Assignment Agreement.
As a condition of this Agreement, Executive shall complete, sign and return the
Company’s PIIA.
     5. Taxes. All payments made pursuant to this Agreement will be subject to
withholding of applicable taxes. Notwithstanding the foregoing, Executive is
solely responsible and liable for the satisfaction of any federal, state,
province or local taxes that may arise with respect to this Agreement (including
any taxes arising under Section 409A of the Internal Revenue Code (the “IRC”),
except to the extent otherwise specifically provided in a written agreement with
the Company. Neither the Company nor any of its employees, officers, directors,
or service providers shall have any obligation whatsoever to pay such taxes, to
prevent Executive from incurring them, or to mitigate or protect Executive from
any such tax liabilities. Notwithstanding anything in this Agreement to the
contrary, if any amounts that become due under this Agreement on account of
Executive’s termination of employment constitute “nonqualified deferred
compensation” within the meaning of IRC Section 409A, payment of such amounts
shall not commence until Executive incurs a Separation from Service. If, at the
time of Executive’s Separation from Service under this Agreement, Executive is a
“specified employee” (within the meaning of IRC Section 409A), any amounts that
constitute “nonqualified deferred compensation” within the meaning of IRC
Section 409A that become payable to Executive on account of Executive’s
Separation from Service (including any amounts payable pursuant to the preceding
sentence) will not be paid until after the end of the sixth calendar month
beginning after Executive’s Separation from Service (the “409A Suspension
Period”). Within 14 calendar days after the end of the 409A Suspension Period,
Executive shall be paid a lump sum payment in cash equal to any payments delayed
because of the preceding sentence. Thereafter, Executive shall receive any
remaining benefits as if there had not been an earlier delay.
     6. Arbitration and Equitable Relief
          (a) In consideration of Executive’s employment with the Company, its
promise to arbitrate all employment-related disputes and Executive’s receipt of
compensation

4



--------------------------------------------------------------------------------



 



and other benefits paid to Executive by the Company, at present and in the
future, Executive aggress that any and all controversies, claims, or disputes
with anyone (including the Company and any employee, officer, director, or
benefit plan of the Company in their capacity as such or otherwise) arising out
of, relating to, or resulting from Executive’s employment with the Company or
the termination of Executive’s employment with the Company, including any breach
of this Agreement, shall be subject to binding arbitration pursuant to
California law. Disputes which Executive agrees to arbitrate, and thereby agree
to waive any right to a trial by jury, include any statutory claims under state
or federal law, including, but not limited to, claims under Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, the California Fair Employment and Housing Act, the California Labor Code,
claims of harassment, discrimination of wrongful termination and any statutory
claims. Executive further understands that this agreement to arbitrate also
applies to any disputes that the Company may have with the Executive.
          (b) Executive aggress that any arbitration will be administered by the
American Arbitration Association (“AAA”) and that the neutral arbitrator will be
selected in a manner consistent with its National Rules for the Resolution of
Employment Disputes. Executive aggress that the parties are entitled to adequate
discovery and the arbitrator shall have the power to decide any motions brought
by any party to the arbitration, including motions for summary judgment and/or
adjudication and motions to dismiss and demurrers, prior to any arbitration
hearing. Executive also agrees that the arbitrator shall have the power to award
any remedies, including attorneys’ fees and costs, available under applicable
law. Executive understands the Company will pay for any administrative or
hearing fees charged by the arbitrator or AAA except that Executive shall pay
the first $125.00 of any filing fees associated with any arbitration Executive
initiates, unless such would cause undue hardship to the Executive. Executive
agrees that the arbitrator shall administer and conduct any arbitration in a
manner consistent with the Rules and that to the extent that the AAA’s National
Rules for the Resolution of Employment Disputes conflict with the Rules, the
Rules shall take precedence. Executive agrees that the decision of the
arbitrator shall be in writing and subject to limited judicial review where
provided by law.
          (c) Except as provided by the Rules and this Agreement, arbitration
shall be the sole, exclusive and final remedy for any dispute between Executive
and the Company. Accordingly, except as provided for by the Rules and this
Agreement, neither Executive nor the Company will be permitted to pursue court
action regarding claims that are subject to arbitration. Notwithstanding, the
arbitrator will not have the authority to disregard or refuse to enforce any
reasonable and lawful company policy, and the arbitrator shall not order or
require the Company to adopt a policy not otherwise required by law which the
Company has not adopted.
          (d) In addition to the right under the Rules to petition the court for
provisional relief, Executive agrees that any party may also petition the court
for injunctive relief where either party alleges or claims a violation of the
PIIA between Executive and the Company or any other agreement regarding trade
secrets, confidential information, nonsolicitation or Labor Code §2870.
Executive understands that any breach or threatened breach of such an agreement
will cause irreparable injury and that money damages will not provide an
adequate remedy

5



--------------------------------------------------------------------------------



 



therefore and both parties hereby consent to the issuance of an injunction. In
the event either party seeks injunctive relief, the prevailing party shall be
entitled to recover reasonable costs and attorneys’ fees, consistent with
applicable law.
          (e) Executive understands that this Agreement does not prohibit
Executive from pursuing an administrative claim with a local, state or federal
administrative body such as the Department of Fair Employment and Housing, the
Equal Employment Opportunity Commission or the Workers’ Compensation Board. This
Agreement does, however, preclude Executive from pursuing court action regarding
any such claim.
          (f) Executive acknowledges and agrees that Executive is executing this
Agreement voluntarily and without any duress or undue influence by the Company
or anyone else. Executive further acknowledges and agrees that Executive has
carefully read this Agreement and that Executive has asked any questions needed
for Executive to understand the terms, consequences and binding effect of this
Agreement and fully understand it, including that Executive is waiving
Executive’s right to a jury trial. Finally, Executive agrees that Executive has
been provided an opportunity to seek the advice of an attorney of Executive’s
choice before signing this Agreement.
     7. Entire Agreement. All oral or written agreements or representations
express or implied, with respect to the subject matter of this Agreement are set
forth in this Agreement. This Agreement contains the entire understanding
between the parties hereto and supersedes any prior employment or
change-in-control protective agreement between the Company or any predecessor
and Executive, except that this Agreement shall not affect or operate to reduce
any benefit or compensation inuring to Executive of a kind elsewhere provided.
No provision of this Agreement shall be interpreted to mean that Executive is
subject to receiving fewer benefits than those available to him without
reference to this Agreement.
     8. Notices. All notices made pursuant to this Agreement shall be given in
writing, delivered by a generally recognized overnight express delivery service,
and shall be made to the following addresses, or such other addresses as the
Parties may later designate in writing:
If to the Company:
Vermillion, Inc.
47350 Fremont Blvd.
Fremont, California 94538
If to the Executive:
[          ]

6



--------------------------------------------------------------------------------



 



     9. No Waiver. No waiver of any term of this Agreement constitutes a waiver
of any other term of this Agreement.
     10. Amendment to this Agreement. This Agreement may be amended only in
writing by an agreement specifically referencing this Agreement, which is signed
by both Executive and an executive officer or member of the Board of Directors
of the Company authorized to do so by the Board by Resolution.
     11. Non-Disclosure. Unless required by law or to enforce this Agreement,
the parties hereto shall not disclose the existence of this Agreement or the
underlying terms to any third party, other than their representatives who have a
need to know such matters.
     12. Enforceability; Severability. If any provision of this Agreement shall
be invalid or unenforceable, in whole or in part, such provision shall be deemed
to be modified or restricted to the extent and in the manner necessary to render
the same valid and enforceable, or shall be deemed exercised from this
Agreement, as the case may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law as if such provision had been
originally incorporated herein as so modified or restricted, or as if such
provision had not been originally incorporated herein, as the case may be.
     13. Governing Law. This Agreement shall be construed and enforced in
accordance with the law of the State of California without giving effect to
California’s choice of law rules. This Agreement is deemed to be entered into
entirely in the State of California. This Agreement shall not be strictly
construed for or against either party.
     14. Successors of the Company. The rights and obligations of the Company
under this Agreement shall inure to the benefit of, and shall be binding upon,
the successors and assigns of the Company. This Agreement shall be assignable by
the Company in the event of a merger or similar transaction in which the Company
is not the surviving entity, or a sale of all or substantially all of the
Company’s assets.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and Executive have executed and entered
into this Agreement effective as of the date first shown above.

          Date: _________________, 2008   VERMILLION, INC.
      By:           Name:   Gail Page        Title:   President            Date:
_________________, 2008        [          ]           

8